Citation Nr: 1518901	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-33 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under of 38 U.S.C.A. § 1151 for multiple compression fractures of the spine, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from November 1942 to February 1946.  He died in November 2012.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky.

The record reflects the Veteran initiated the appeal in this case by filing a timely notice of disagreement in July 2012.  A Statement of the Case was promulgated in October 2012.  After his death, his surviving spouse was substituted as the claimant this case for purposes of processing the claim to completion.  See 38 U.S.C.A. 
§ 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008); see also February 2013 Administrative Decision.  The Appellant perfected an appeal of the issue captioned above by filing a timely Appeal To Board Of Veterans' Appeals (VA Form 9) in December 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the December 2012 VA Form 9, the Appellant indicated that she wished to be scheduled for a hearing before the Board appearing at her local RO.  In February 2015, the Appellant was notified that the requested hearing was scheduled for March 6, 2015.  Notice of the hearing was sent to her mailing address of record, which, at the time, included the street address and Apartment 1.  The Appellant did not appear for the hearing as scheduled on March 6, 2015.  

A review of the VA Veterans Appeals Control and Locator System (VACOLS) reveals that the Appellant's address is listed as the same street address to which notice of the hearing was mailed, however, the apartment number is listed as Apartment 3, and that particular entry was updated on March 17, 2015, after the hearing notice was sent. 

As it is unclear whether the Appellant received proper notice of the scheduled hearing, the Board finds that another attempt to schedule her for a Board hearing must be made.  To deny the Appellant the requested hearing would be prejudicial, as it would preclude her from exercising her right to a hearing on appeal.  38 C.F.R. § 20.700 (2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to verify the Appellant's current mailing address, to include contacting her representative or any other appropriate entity.  Efforts to confirm her current address should be documented in the electronic claims file.

2. Then schedule the Appellant for a Board hearing of her choice (Travel Board or videoconference); ensure that she is notified at the correct address.  A copy of the letter scheduling the Veteran for that hearing should be included in the electronic claims file.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




